Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 1 of 14 Page ID #:9010



 1   Angela Hebberd (SBN 300114)
     ahebberd@duanemorris.com
 2   DUANE MORRIS LLP
     865 S. Figueroa, Suite 3100
 3   Los Angeles, CA 90017
     Telephone: +1 213.689.7400
 4   Facsimile: +1 213.689.7401
 5   Lawrence H. Pockers (admitted pro hac vice)
     lhpockers@duanemorris.com
 6   Thomas T. Loder (admitted pro hac vice)
     ttloder@duanemorris.com
 7   DUANE MORRIS LLP
     30 South 17th Street
 8   Philadelphia, PA 19103
     Telephone: +1 215.979.1000
 9   Facsimile: +1 215.979.1020
10   Attorneys for Defendants PAUL
     SCHEMBARI; ACP JET CHARTERS, INC.;
11   PHENIX JET INTERNATIONAL, LLC; and
     COSA DI FAMIGLIA HOLDINGS, LLC
12

13                                 UNITED STATES DISTRICT COURT
14                               CENTRAL DISTRICT OF CALIFORNIA
15

16   WESTERN AIR CHARTER, INC.,                   Case No.: 2:17-cv-00420-JGB (KSx)
     doing business as JET EDGE
17   INTERNATIONAL, a California                  Honorable Jesus G. Bernal
     corporation,
18
                                                  RESPONSE TO NOVEMBER 21, 2018
19                               Plaintiff,       ORDER
20
               v.
21                                                Complaint Filed: December 20, 2016
                                                  Trial Date:       January 15, 2019
22   PAUL SCHEMBARI, an individual;
     ACP JET CHARTERS, INC., doing
23   business as PHENIX JET, a Florida
     corporation; PHENIX JET LLC, a
24   Guam Limited Liability Company,
     COSA DI FAMIGLIA HOLDINGS,
25   LLC, a Guam Limited Liability
     Company, and DOES 1-10,
26   inclusive,
27
                                 Defendants.
28
     DM1\9198017.4 G5425/00001                     1
                                    RESPONSE TO NOVEMBER 21, 2018 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 2 of 14 Page ID #:9011



 1   I.        INTRODUCTION
 2             Duane Morris LLP respectfully responds to this Court’s November 21, 2018
 3   Order which requires a written response as to why counsel should not be sanctioned as
 4   stated in that Order. For the reasons that follow, counsel respectfully submits that no
 5   sanctions are warranted.
 6             The Court’s November 7, 2018 Order begins: “Upon review of the parties’
 7   numerous submissions seeking leave to file under seal evidence and briefing related to
 8   their cross-motions for summary judgment, the Court is concerned that the parties are
 9   abusing the Court’s procedure for filing under seal.” ECF No. 226.
10             Counsel recognizes that the Courts in the Ninth Circuit apply a more stringent
11   test for determining whether to seal materials relating to motions (like the parties’
12   cross-motions for summary judgment) that are more than tangentially related to the
13   merits of the case. See, e.g., Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
14   1092, 1096 (9th Cir. 2016). Courts in this Circuit also recognize a fundamental
15   difference between the designations a party makes under the terms of a protective
16   order, on the one hand, and whether those designations are sufficient to warrant
17   sealing when the document is attached to a judicial filing, on the other hand. See “A
18   Protective Order Doesn’t Guarantee Sealing” Apr. 3, 2017:
19   https://www.americanbar.org/publications/litigation-news/practice-points/a-
20   protective-order-doesnt-guarantee-sealing/ (Hon. Karen L. Stevenson, U.S. Magistrate
21   Judge for the Central District of California); see also Kamakana v. City and Cty. of
22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (“Different interests are at stake with
23   the right of access than with Rule 26(c); with the former, the private interests of the
24   litigants are not the only weights on the scale. Unlike private materials unearthed
25   during discovery, judicial records are public documents almost by definition, and the
26   public is entitled to access by default.”) (quoting Nixon, 435 U.S. at 597, 98 S.Ct.
27   1306).
28
     DM1\9198017.4 G5425/00001                2
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 3 of 14 Page ID #:9012



 1             Citing the above-referenced case law, Defendants opposed Plaintiff’s motion to
 2   seal the five categories of documents Plaintiff requested be sealed, on the grounds that
 3   there is a higher standard for sealing materials attached to a motion for summary
 4   judgment. See ECF No. 184 (Aug. 13, 2018 Response to Plaintiff’s Application to
 5   Seal) and ECF No. 203 (Aug. 23, 2018 Response to Plaintiff’s Application to File
 6   Under Seal).
 7             When Defendants received the Court’s November 7, 2018 Order – expressing
 8   the Court’s concern that the parties were abusing the Court’s procedure for filing
 9   documents under seal – Defendants interpreted it as an indication that requests for
10   sealing in the context of the parties’ cross-motions for summary judgment would be
11   treated differently than prior sealing requests have been treated up to this point in the
12   case. Defendants believed the Court was signaling to the parties that the parties’
13   designations of documents under the protective order was not the salient issue, and
14   that the parties should not request that any materials be sealed absent the most
15   compelling circumstances supported by specific factual findings – consistent with the
16   language in the Stipulated Protective Order entered by the Court in this case relating
17   to treatment of discovery materials at trial. ECF No. 90 at ¶ 5 (citations omitted).
18   Accordingly, in the Joint Document Regarding Motions To Seal (“Joint Submission”),
19   Defendants requested that only five of their own documents be sealed, and opposed
20   Plaintiff’s requests to seal.
21             In hindsight, it appears that Defendants read too much into the Court’s
22   November 7, 2018 Order. Defendants also did not fully explain in the parties’
23   November 14, 2018 joint submission to the Court why Defendants were taking a
24   different position with respect to the sealing requests made by Plaintiff in the context
25   of the cross-motions for summary judgment – i.e., the explanation provided above –
26   than Defendants have taken with respect to sealing requests made in connection with
27   prior motions in the case. As explained below, Defendants did not have a fair
28   opportunity to address and rebut the arguments Plaintiff made in support of sealing –
     DM1\9198017.4 G5425/00001                3
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 4 of 14 Page ID #:9013



 1   including Plaintiff’s arguments concerning Defendants’ opposition to the sealing of
 2   certain documents previously designated by Defendants as Highly Confidential under
 3   the terms of the Court’s Protective Order. Finally, Defendants recognize now that
 4   they did not include an appropriate explanation for the four documents that
 5   Defendants requested be sealed.
 6             The Court in its November 21, 2018 Order expressed a concern that counsel
 7   violated the Protective Order. Defendants respectfully submit that they did not violate
 8   the Protective Order. See Pockers Declaration at ¶ 10. Defendants had a good faith
 9   basis to designate ACP Jet Charters’ Aircraft Management Agreements (Nos. 5-9 in
10   the Joint Submission), Phenix Jet’s Employee Handbook (No. 12 in the Joint
11   Submission), and Phenix Jet Employee Agreements (Nos. 15-20 in the Joint
12   Submission) as confidential under the Protective Order. With respect to ACP Jet
13   Charters’ Aircraft Management Agreements, Paragraph 3.6(vi) of Protective Order
14   specifies that information “subject to an express obligation of confidentiality owed by
15   the Designating Party to a third-party” qualifies for “HIGHLY CONFIDENTIAL –
16   OUTSIDE COUNSEL’S ONLY” designation. Each of these Agreements contains
17   such a provision. (See Dkt No. 179-4, Exhs. 23, 24, 25, 26 and 33 to the Declaration
18   of Jesse Krompier at par. 13.10 of each.) With respect to the Phenix Jet Employee
19   Handbook, “confidential” is defined in the Protective Order as information qualifying
20   for protection under Federal Rule of Civil Procedure 26(c), which in turn incorporates
21   confidential commercial information. (See Dkt No. 179-6, Exh. 59 to the Declaration
22   of Jesse Krompier.) For this same reason, the Phenix Jet Employee Agreements were
23   rightfully designated as confidential. (See Dkt No. 179-5, Exh. 32 to the Declaration
24   of Jesse Krompier; Dkt No. 195-3, Exhs. 23, 32, 33; and Dkt No. 195-4 and Exhs. 35
25   and 37 to the Declaration of Robert Estrin.) By way of further explanation regarding
26   the designation of documents as confidential, as the case law and guidance cited above
27   counsels, the mere fact that a party designates a document as confidential under the
28
     DM1\9198017.4 G5425/00001                4
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 5 of 14 Page ID #:9014



 1   terms of a protective order, as was the case here, does not mean that document can or
 2   should be sealed in connection with a motion related to the merits of the case.
 3             Defendants respectfully submit that none of the above rises to the level that
 4   would warrant sanctions under established Ninth Circuit precedent. Defendants
 5   objectively believed that their opposition to sealing of the materials Plaintiff sought to
 6   be sealed was well grounded in law and fact, and that their opposition to Plaintiff’s
 7   sealing requests was not unreasonable, vexatious, or argued in bad faith. With respect
 8   to Defendants’ failure to provide an appropriate explanation for four documents that
 9   Defendants requested be sealed, Defendants did not do so recklessly, or in a manner
10   that was unreasonably vexatious or designed to multiply the proceedings. Defendants
11   also had a good faith basis for their designations under the Protective Order.
12   II.       RELEVANT FACTS
13             On November 7, 2018 the Court issued its “Order Directing Parties to Meet and
14   Confer and to File Joint Document Regarding Motions to Seal by Wednesday,
15   November 14, 2018” (hereinafter the “Court’s November 7, 2018 Order”). [ECF No.
16   226] The parties met and conferred on November 8, 2018 and agreed that Plaintiff
17   would prepare the first draft of the joint document, since Plaintiff sought to have
18   sealed significantly more documents (ultimately, 22 versus 5) in connection with the
19   parties’ summary judgment motions. See Pockers Declaration at ¶ 4. On the evening
20   of November 12, 2018, Plaintiff’s counsel provided Defendants’ counsel with a table
21   of the documents which Plaintiff sought to have sealed. See Pockers Declaration at ¶
22   5 and Exh. A. The table provided by Plaintiff did not include any arguments in
23   support of sealing. Id.
24             Defendants have consistently taken the position in this case that Jet Edge’s
25   Employee Handbook, its form of employment agreement, the Initial Operating
26   Experience document and Jet Edge’s Aircraft Management Agreements are not trade
27   secrets. Indeed, Defendants retained an industry expert, Jon Ross, who has issued an
28   opinion that these (and other) documents that Plaintiff claimed to be its trade secrets
     DM1\9198017.4 G5425/00001                5
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 6 of 14 Page ID #:9015



 1   are not trade secrets. Nevertheless, prior to the filing of the Motions for Summary
 2   Judgment, Defendants have not opposed Plaintiff’s attempts to have these documents
 3   filed under seal pursuant to the terms of the Protective Order. Nor had Defendants
 4   taken the issue up with the Court to challenge Plaintiff’s designations under the
 5   Protective Order, since Defendants viewed any such challenge to be an unnecessary
 6   expense to resolve collateral, discovery-related issues that would ultimately be
 7   addressed substantively by the Court on summary judgment and/or at trial.
 8             Defendants were mindful of the fact that Courts in this Circuit treat requests for
 9   sealing in the context of motions related to the merits of the case differently from
10   requests for sealing in the context of motions that are not related to the merits of the
11   case. See, e.g., Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th
12   Cir. 2016). See also “A Protective Order Doesn’t Guarantee Sealing” Apr. 3, 2017:
13   https://www.americanbar.org/publications/litigation-news/practice-points/a-
14   protective-order-doesnt-guarantee-sealing/ (Hon. Karen L. Stevenson, U.S. Magistrate
15   Judge for the Central District of California).
16             Defendants opposed sealing of the five categories of documents Plaintiff sought
17   to be sealed in the oppositions Defendants filed to Plaintiff’s sealing motions in
18   connection with the summary judgment briefing, on the grounds that the standard for
19   sealing is different in connection with dispositive motions. See ECF No. 184 (Aug.
20   13, 2018 Response to Plaintiff’s Application to Seal) and ECF No. 203 (Aug. 23,
21   2018 Response to Plaintiff’s Application to File Under Seal). Defendants understood
22   the Court’s admonition in the first sentence of its November 7, 2018 Order to be the
23   Court effectively stating that requests to seal any documents associated with the
24   parties’ cross-motions for summary judgment – regardless of how those documents
25   had been designated under the Protective Order – would be strictly scrutinized by the
26   Court.
27             For this reason, in reviewing the table provided by Plaintiff’s counsel on
28   November 12, 2018, Defendants again advised Plaintiff that they opposed sealing the
     DM1\9198017.4 G5425/00001                6
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 7 of 14 Page ID #:9016



 1   categories of documents Plaintiff sought to be sealed – including the corollary Phenix
 2   Jet documents on Plaintiff’s list which had previously been designated by Defendants
 3   under the Protective Order. See Pockers Declaration at ¶ 7 and Exhs. B and C
 4   (November 13, 2018 email from Angela Hebberd to Plaintiff’s counsel attaching
 5   Defendants’ response to the table provided by Plaintiff.)
 6              Plaintiff’s counsel did not provide Plaintiff’s arguments in support of sealing to
 7   Defendants’ counsel until 7:34 p.m. PST (10:34 EST) on November 14, 2018 – the
 8   deadline for the Court’s submission. See Pockers Declaration at ¶ 8 and Exhs. D and
 9   E (November 14, 2018 email and attachment from Robert Estrin.) Defendants do not
10   attribute any improper motive or fault to Plaintiff’s counsel – the parties were moving
11   as quickly as they could to comply with the Court’s November 7, 2018 Order.
12   Nevertheless, as a result of the timing, Defendants did not have an adequate
13   opportunity to rebut the arguments made by Plaintiff in the joint submission
14   ultimately filed by Plaintiff’s counsel later that evening.
15             Defendants now recognize that they obviously misconstrued – and read too
16   much into – what the parties were being asked to do in the Court’s November 7, 2018
17   Order. Defendants also recognize that they did not include an adequate description of
18   the documents they sought to be sealed in categories #24-27 of the parties’ November
19   14, 2018 joint submission. Defendants believed that they were properly responding
20   by identifying the documents in the second column of the November 14, 2018
21   submission titled “Description of the Document Sought to be Sealed,” but Defendants
22   now see that merely identifying where the document could be found in prior filings
23   was not helpful to the Court or responsive to what the Court had requested. See
24   Pockers Declaration at ¶ 9. The Court in its November 21, 2018, Order denied the
25   request of Defendants to seal documents 24-27.
26   III.       LEGAL ARGUMENT
27             A.        Relevant Legal Standards - Sanctions
28             Rule 11(b) of the Federal Rules of Civil Procedure provides:
     DM1\9198017.4 G5425/00001                  7
                                   RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 8 of 14 Page ID #:9017



 1                       By presenting to the court a pleading, written motion, or other
                         paper-- whether by signing, filing, submitting, or later
 2                       advocating it--an attorney or unrepresented party certifies that
                         to the best of the person's knowledge, information, and belief,
 3                       formed after an inquiry reasonable under the circumstances:
                         (1) it is not being presented for any improper purpose, such
 4                       as to harass, cause unnecessary delay, or needlessly increase
                         the cost of litigation; (2) the claims, defenses, and other legal
 5                       contentions are warranted by existing law or by a
                         nonfrivolous argument for extending, modifying, or reversing
 6                       existing law or for establishing new law; (3) the factual
                         contentions have evidentiary support or, if specifically so
 7                       identified, will likely have evidentiary support after a
                         reasonable opportunity for further investigation or discovery;
 8                       and (4) the denials of factual contentions are warranted on the
                         evidence or, if specifically so identified, are reasonably based
 9                       on belief or a lack of information.
10   Fed. R. Civ. P. 11(b).
11             In gauging the reasonableness of an attorney's inquiry, the Advisory Committee
12   Notes to Rule 11 suggest consideration, in part, of these factors: (1) the amount of
13   time available to the signer for conducting the factual and legal investigation; (2) the
14   necessity of relying on a client for the underlying factual information; and (3) the
15   plausibility of the legal position advocated. See, e.g., Mary Ann Pensiero, Inc. v.
16   Lingle, 847 F.2d 90, 95 (3d Cir. 1988).
17             When evaluating whether conduct violates Rule 11, the Ninth Circuit applies an
18   objective reasonableness standard, which is defined as an objective knowledge or
19   belief at the time of the filing of a challenged paper that the claim was well grounded
20   in law and fact. Moore v. Keegan Mgmt. Co. (In re Keegan Mgmt. Co., Sec. Litig.), 78
21   F.3d 431, 434 (9th Cir. 1996) (citing Zaldivar v. Los Angeles, 780 F.2d 823, 829 (9th
22   Cir. 1986)); see also Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 557 (9th Cir.
23   1986). Further, the wisdom of hindsight should be avoided, and the attorney's conduct
24   must be judged by “what was reasonable to believe at the time the pleading, motion,
25   or other paper was submitted.” Fed. R. Civ. P. 11 advisory committee note to 1983
26   amendments.
27             Where the conduct involves violation of an order, courts in the Ninth Circuit
28   look to whether the conduct was reckless and unreasonably vexatious and multiplied
     DM1\9198017.4 G5425/00001                    8
                                     RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 9 of 14 Page ID #:9018



 1   the proceedings in assessing whether to issue sanctions. See Pringle v. Adams, 556
 2   Fed Appx 586 (9th Cir. 2014).
 3             The Court also has the power to sanction under 28 U.S.C. § 1927. Under 28
 4   U.S.C. § 1927, any attorney “who so multiplies the proceedings in any case
 5   unreasonably and vexatiously may be required by the court to satisfy personally the
 6   excess costs, expenses, and attorneys’ fees reasonably incurred because of such
 7   conduct.” 28 U.S.C. § 1927. Section 1927 provides courts with authority “to hold
 8   attorneys personally liable for excessive costs for unreasonably multiplying
 9   proceedings.” Gadda v. Ashcroft, 377 F.3d 934, 943 n.4 (9th Cir. 2004). “Sanctions
10   pursuant to section 1927 must be supported by a finding of subjective bad faith.” New
11   Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th Cir. 1989). “Bad faith is
12   present when an attorney knowingly or recklessly raises a frivolous argument or
13   argues a meritorious claim for the purpose of harassing an opponent.” Id. (citation
14   omitted). “Tactics undertaken with the intent to increase expenses, or delay, may also
15   support a finding of bad faith.” Id. (internal citations omitted).
16             Courts also have the inherent power to sanction a party who “has acted in bad
17   faith, vexatiously, wantonly, or for oppressive reasons, delaying or disrupting
18   litigation, or has taken actions in the litigation for an improper purpose.” Fink v.
19   Gomez, 239 F.3d 989, 992 (9th Cir. 2001). Under a court’s inherent power, “a court
20   ‘certainly may assess [sanctions] against counsel who willfully abuse judicial
21   processes.’ ” Id. at 991 (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 766
22   (1980)). “Before awarding sanctions under its inherent powers, however, the court
23   must make an explicit finding that counsel’s conduct ‘constituted or was tantamount
24   to bad faith.’ ” Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.
25   1997) (citation omitted). “A finding of bad faith is warranted where an attorney
26   ‘knowingly or recklessly raises a frivolous argument, or argues a meritorious claim for
27   the purpose of harassing an opponent.’ ” Id. at 649; see also In re Itel Sec. Litig., 791
28   F.2d 672, 675 (9th Cir. 1986).
     DM1\9198017.4 G5425/00001                9
                                 RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 10 of 14 Page ID #:9019



  1             B.        Relevant Legal Standards – Standard for Filing Documents Under
  2                       Seal
  3             “It is clear that the courts of this country recognize a general right to inspect and
  4   copy public records and documents, including judicial records and documents.” Ctr.
  5   for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting
  6   Nixon v. Warner Commnc'ns Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 55 L.Ed.2d 570
  7   (1978)). Despite the strong preference for public access, courts in the Ninth Circuit
  8   recognize different standards for sealing depending on how closely the motion at issue
  9   relates to the merits of the case. See Ctr. For Auto Safety, 809 F.3d at 1097-1099.
 10   Where the motion is only tangentially related to the merits of the case, the less
 11   stringent “good cause” standard applies; for all other motions, the more stringent
 12   “compelling reasons” standard applies. Id.
 13             Courts in this Circuit also recognize a fundamental difference between the
 14   designations a party makes under the terms of a protective order, on the one hand, and
 15   whether those designations are sufficient to warrant sealing when the document is
 16   attached to a judicial filing, on the other hand. As one Federal Magistrate Judge in
 17   this District has cautioned:
 18                       Parties cannot presume that what is confidential in discovery
                          will be sealed when the document is attached to a motion or
 19                       other court filing.
 20                       While "good cause" suffices to put a protective order in place
                          governing discovery disclosures, getting an order to seal a
 21                       court record from public disclosure is an entirely different
                          matter. Sealing a court record generally requires a much
 22                       higher showing of "compelling reasons."
 23
       “A Protective Order Doesn’t Guarantee Sealing” Apr. 3, 2017:
 24
      https://www.americanbar.org/publications/litigation-news/practice-points/a-
 25
      protective-order-doesnt-guarantee-sealing/ (Hon. Karen L. Stevenson, U.S. Magistrate
 26
      Judge for the Central District of California); see also Kamakana v. City and Cty. of
 27
      Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (“Different interests are at stake with
 28
      DM1\9198017.4 G5425/00001                    10
                                      RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 11 of 14 Page ID #:9020



  1   the right of access than with Rule 26(c); with the former, the private interests of the
  2   litigants are not the only weights on the scale. Unlike private materials unearthed
  3   during discovery, judicial records are public documents almost by definition, and the
  4   public is entitled to access by default.”) (quoting Nixon, 435 U.S. at 597, 98 S.Ct.
  5   1306).
  6             C.        Sanctions are Not Warranted
  7                       1.      Rule 11
  8             Other than the Court’s denial of the request to seal documents 24 – 27,
  9   Defendants submit that Rule 11 sanctions are not appropriate with respect to either
 10   Defendants’ opposition to Plaintiff’s request for sealing (including Plaintiff’s request
 11   to seal certain documents that Defendants had previously designated under the
 12   Protective Order) or Defendants’ failure to provide an adequate description of the
 13   documents Defendants requested be sealed.
 14             In the first instance, Defendants objectively believed that the position they took
 15   in the November 14, 2018 submission with respect to Plaintiff’s request for sealing
 16   was well grounded in law and fact. As set forth above, Courts in this Circuit
 17   recognize a distinction between the confidentiality designations a party makes under
 18   the terms of a protective order, on the one hand, and whether those designations are
 19   sufficient to warrant sealing when the document is attached to a judicial filing, on the
 20   other hand. See “A Protective Order Doesn’t Guarantee Sealing” Apr. 3, 2017:
 21   https://www.americanbar.org/publications/litigation-news/practice-points/a-
 22   protective-order-doesnt-guarantee-sealing/ (Hon. Karen L. Stevenson, U.S. Magistrate
 23   Judge for the Central District of California); see also Kamakana v. City and Cty. of
 24   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (“Different interests are at stake with
 25   the right of access than with Rule 26(c); with the former, the private interests of the
 26   litigants are not the only weights on the scale. Unlike private materials unearthed
 27   during discovery, judicial records are public documents almost by definition, and the
 28   public is entitled to access by default.”) (quoting Nixon, 435 U.S. at 597, 98 S.Ct.
      DM1\9198017.4 G5425/00001                    11
                                      RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 12 of 14 Page ID #:9021



  1   1306). Certainly, in the context of the motions for summary judgment, Defendants
  2   objectively believed that it was appropriate not to seal the documents Defendants had
  3   previously designated as confidential (5-9, 12 and 15-20 on the list provided in the
  4   parties’ joint submission).
  5             Further, Defendants objectively believed that the Court’s November 7, 2018
  6   Order was a warning to the parties that the Court intended to treat any requests for
  7   sealing differently than prior requests had been treated up to this point in the case, and
  8   that the parties should not request that any materials be sealed absent the most
  9   compelling circumstances supported by specific factual findings. In hindsight,
 10   Defendants clearly read too much into the Court’s November 7, 2018 Order. But as
 11   the advisory committee note to the 1983 amendments to Rule 11 caution, the wisdom
 12   of hindsight should be avoided, and the attorney's conduct must be judged by “what
 13   was reasonable to believe at the time the pleading, motion, or other paper was
 14   submitted.” Fed. R. Civ. P. 11 advisory committee note to 1983 amendments.
 15             Defendants also objectively believed that they were adequately responding to
 16   the Court’s request for a description of the documents for which they sought sealing in
 17   categories #24-27 of the parties’ November 14, 2018 submission. Defendants now see
 18   that merely identifying where the document could be found in prior filings was not
 19   helpful to the Court or responsive to what the Court had requested. While this was
 20   clearly an error, Defendants submit that the error was not “reckless and unreasonably
 21   vexatious” and has not had the effect of “multipl[ying] the proceedings.” See Pringle
 22   v. Adams, 556 Fed Appx 586 (9th Cir. 2014). And, the Court has in effect imposed a
 23   sanction by ruling that the documents requested by the Defendants not be sealed.
 24                       2.      28 U.S.C. § 1927
 25             Defendants also submit that sanctions are inappropriate under 28 U.S.C. § 1927.
 26   “Sanctions pursuant to section 1927 must be supported by a finding of subjective bad
 27   faith.” New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th Cir. 1989).
 28   “Bad faith is present when an attorney knowingly or recklessly raises a frivolous
      DM1\9198017.4 G5425/00001                     12
                                       RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 13 of 14 Page ID #:9022



  1   argument or argues a meritorious claim for the purpose of harassing an opponent.” Id.
  2   (citation omitted). “Tactics undertaken with the intent to increase expenses, or delay,
  3   may also support a finding of bad faith.” Id. (internal citations omitted).
  4             As set forth above, Defendants objectively believed that the position they took
  5   in the November 14, 2018 submission with respect to Plaintiff’s request for sealing
  6   was well grounded in law and fact. In particular, Defendants believed – and still
  7   believe – that under Ninth Circuit precedent it is not inconsistent to oppose sealing of
  8   documents (particularly in the context of the parties’ cross-motions for summary
  9   judgment and the Court’s November 7, 2018 Order as interpreted by Defendants) that
 10   have been designated under the Protective Order, regardless of the party that
 11   designated those documents. Defendants’ opposition to Plaintiff’s sealing requests
 12   was not frivolous; it was not advanced for purposes of harassing Plaintiff; and it was
 13   not intended to increase expenses or cause delay.
 14             Similarly, while Defendants did not provide an adequate description of their
 15   own documents for which sealing was sought [and denied by the Court], this error was
 16   not made in bad faith and was not a tactic undertaken with intent to increase expenses
 17   or delay the proceedings.
 18                       3.      The Court’s Inherent Powers to Sanction Parties
 19             Courts also have the inherent power to sanction a party who “has acted in bad
 20   faith, vexatiously, wantonly, or for oppressive reasons, delaying or disrupting
 21   litigation, or has taken actions in the litigation for an improper purpose.” Fink v.
 22   Gomez, 239 F.3d 989, 992 (9th Cir. 2001). Under a court’s inherent power, “a court
 23   ‘certainly may assess [sanctions] against counsel who willfully abuse judicial
 24   processes.’ ” Id. at 991 (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 766
 25   (1980)). “Before awarding sanctions under its inherent powers, however, the court
 26   must make an explicit finding that counsel’s conduct ‘constituted or was tantamount
 27   to bad faith.’ ” Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.
 28   1997) (citation omitted). “A finding of bad faith is warranted where an attorney
      DM1\9198017.4 G5425/00001                     13
                                       RESPONSE TO NOVEMBER 21 ORDER
Case 2:17-cv-00420-JGB-KS Document 235 Filed 11/29/18 Page 14 of 14 Page ID #:9023



  1   ‘knowingly or recklessly raises a frivolous argument, or argues a meritorious claim for
  2   the purpose of harassing an opponent.’ ” Id. at 649; see also In re Itel Sec. Litig., 791
  3   F.2d 672, 675 (9th Cir. 1986).
  4             For the reasons set forth supra, section III.C.2., exercise of the Court’s inherent
  5   power to sanction Defendants in this context is not warranted here.
  6   IV.       CONCLUSION
  7             For the foregoing reasons, Defendants respectfully submit that sanctions should
  8   not be imposed.
  9

 10   DATED: November 29, 2018               DUANE MORRIS LLP
 11

 12                                          By: /s/ Lawrence H. Pockers
 13
                                                Angela Hebberd
                                                Lawrence H. Pockers (admitted pro hac vice)
 14                                             Thomas T. Loder (admitted pro hac vice)
 15
                                                  Attorneys for Defendants
 16                                               PAUL SCHEMBARI; ACP JET CHARTERS,
 17
                                                  INC.; PHENIX JET INTERNATIONAL,
                                                  LLC; and COSA DI FAMIGLIA HOLDINGS,
 18                                               LLC
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      DM1\9198017.4 G5425/00001                 14
                                   RESPONSE TO NOVEMBER 21 ORDER
